Title: James Madison to Richard Smith, 3 June 1828
From: Madison, James
To: Smith, Richard


                        
                            
                                
                            
                            
                                
                                    Washington
                                
                                June 3rd 1828
                            
                        
                        $950—
                        Sixty days after date–I promise to pay to Richard Smith, Cashier, or order, Nine hundred & fifty
                            Dollars for value received payable at the office of Discount & Deposit Washington—
                        
                            
                                James Madison
                            
                        
                    